Exhibit 10.2
 
Exhibit A

AGREEMENT OF MERGER


This Agreement of Merger, dated as of May 12, 2010 (the “Merger Agreement”), is
entered into by and among ubroadcast, inc., a Delaware corporation (“Parent”),
SI Acquisition Corp., a Delaware corporation wholly owned by Parent
(“Acquiror”), and Santéon, Inc., a Delaware corporation (“Target”) (Acquiror and
Target being hereinafter collectively referred to as the “Constituent
Corporations”).


WHEREAS, prior to the execution of this Merger Agreement, Parent, Acquiror and
Target have entered into an Plan and Agreement of Merger dated as of May 7, 2010
(the “Plan of Merger”), providing for certain representations, warranties and
agreements in connection with the transaction contemplated; and


WHEREAS, the Boards of Directors of Parent, Acquiror and Target have approved
the acquisition of Target by Acquiror; and


WHEREAS, the Boards of Directors of Parent, Acquiror and Target have approved
the merger of Target into Acquiror (the “Merger”) upon the terms and subject to
the conditions set forth herein and in the Plan of Merger; and


WHEREAS, for Federal income tax purposes, it is intended that the Merger shall
qualify as a reorganization with the meaning of §§ 368(a)(1)(A) and 368(a)(2)(D)
of the Internal Revenue Code of 1986, as amended (the “Code”); and


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
Acquiror and Target agree as follows:


ARTICLE I.  THE MERGER


Section 1.1.  The Merger.


(a)           At the Effective Time (as defined in Section 1.2) and subject to
the terms and conditions of this Merger Agreement and the Plan of Merger, Target
shall be merged into Acquiror and the separate existence of Target shall
thereupon cease, in accordance with the applicable provisions of the Delaware
General Corporation Law (the “Delaware Law”).


(b)           Acquiror will be the surviving corporation in the Merger
(sometimes referred to herein as the “Surviving Corporation”) and will continue
to be governed by the laws of the State of Delaware, and the separate corporate
existence of Acquiror and all of its rights, privileges, immunities and
franchises, public or private, and


 
 

--------------------------------------------------------------------------------

 


all its duties and liabilities as a corporation organized under the laws of the
State of Delaware will continue unaffected by the Merger.


(c)           The Merger will have the effects specified by the Delaware Law.


Section 1.2.  Effective Time.  As soon as practicable following fulfillment or
waiver of the conditions specified in Article 1.2 of the Plan of Merger and
provided that this Merger Agreement has not been terminated or abandoned
pursuant to Article IV hereof, the Constituent Corporations will cause a
Certificate of Merger (the “Articles of Merger”) to be filed with the office of
the Secretary of State of Delaware, as provided in the Delaware Law.  Subject to
and in accordance with the Delaware Law, the Merger will become effective at the
date and time the a Certificate of Merger are filed with the office of the
Secretary of State of Delaware, or such later time or date as may be specified
in the a Certificate of Merger (the “Effective Time”).


ARTICLE II.  THE SURVIVING CORPORATION


Section 2.1.  Certificate of Incorporation.  The Certificate of Incorporation of
Acquiror as in effect immediately prior to the Effective Time shall be the
Certificate of Incorporation of the Surviving Corporation after the Effective
Time; provided, however, that the name of Acquiror shall be changed to
“ubroadcast, Inc.”, as soon as is practicable following the Effective Time.


Section 2.2.  Bylaws.  The Bylaws of Acquiror as in effect immediately prior to
the Effective Time shall be the Bylaws of the Surviving Corporation after the
Effective Time.


Section 2.3.  Board of Directors.  Upon the Closing, the following directors of
Parent, Jason Sunstein and David Loflin, shall resign and, in their place,
Ashraf Rofail, Ahmed Sidky, Ashraf Yacoub, John Castiglione and Doug Hay shall
be elected, to serve until the earlier of their removal or resignation.


ARTICLE III.  CONVERSION OF SHARES


Section 3.1.  Conversion of Target Shares in the Merger. Pursuant to this Merger
Agreement, at the Effective Time, by virtue of the Merger and without any action
on the part of any holder of any capital stock of Target:


(a)           all shares of common stock of Target (the “Target Common Stock”)
owned by Parent or any subsidiary of Parent or Target shall be cancelled and
shall cease to exist from and after the Effective Time; and


(b)           each remaining issued and outstanding share of Target Common Stock
shall be converted into, and become exchangeable for shares of the $.001 par
value per share common stock of Parent (the “Parent Common Stock”), as follows:


 
2

--------------------------------------------------------------------------------

 


at the Effective Time, each share of Target Common Stock shall be exchanged for
40  shares of Parent Common Stock, for a total of 80,000,000 shares of Parent
Common Stock (these shares of Parent Common Stock are referred to as the
“Closing Shares”).  The Closing Shares are referred to as the “Merger
Consideration”.
 
Section 3.2.  Status of Acquiror Shares.  At the Effective Time, by virtue of
the Merger and without any action on the part of any holder of any capital stock
of Acquiror, each issued and outstanding share of common stock of Acquiror shall
continue unchanged and remain outstanding as a share of common stock of the
Surviving Corporation.


Section 3.3.  Exchange of Target Common Stock Certificates.  As soon as
practicable after the Effective Time, Parent shall cause the exchange of Target
Common Stock for Parent Common Stock (as required in Section 3.1(b) herein and
Section 1.6 of the Plan of Merger) to occur. Shares of Parent Common Stock into
which shares of Target Common Stock shall be converted in the Merger shall be
deemed to have been issued at the Effective Time.


ARTICLE IV.  TERMINATION AND AMENDMENT


Section 4.1.  Termination.  This Merger Agreement shall terminate in the event
of, and upon termination of, the Plan of Merger.


Section 4.2.  Amendments.  This Merger Agreement may be amended by the parties
hereto, at any time before or after approval hereof by the shareholders of
Target, but, after any such approval, no amendment shall be made which (a)
changes the ratio at which Target Common Stock is to be converted into Parent
Common Stock pursuant to Section 3.1, (b) in any way materially adversely
affects the rights of holders of Target Common Stock or (c) changes in any of
the principal terms of this Merger Agreement, in each case, without the further
approval of such shareholders. This Merger Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.


Section 4.3.  Waiver.  At any time prior to the Effective Time, the parties
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid if set forth in an instrument in writing
signed on behalf of such party.


Section 4.4.  Notices.  All notices required to be given hereunder shall be in
writing and shall be deemed given when delivered in person or sent by confirmed
facsimile, or when received if given by Federal Express or other nationally
recognized overnight courier service, or five (5) business days after being
deposited in the United


 
3

--------------------------------------------------------------------------------

 


States mail, postage prepaid, registered or certified mail, addressed to the
applicable parties as follows:



 
(a)
If to Parent or Acquiror:
with copies to:
           
ubroadcast, inc.
_______________
   
1666 Garnet Avenue, Suite 312
_______________
   
San Diego, California 92109
_______________
         
(b)
If to Target:
with copies to:
           
Santéon, Inc.
_______________
   
11710 Plaza America Drive, Suite 2000
_______________
   
Reston, VA 20190
_______________



Section 4.5.  Arbitration.  Any dispute arising under this Merger Agreement
shall be resolved by arbitration in San Diego, California, under the Rules of
the American Arbitration Association, as then in effect. The determination and
award of the arbitrator, which aware may include punitive damages, shall be
final and binding on the parties and may be entered as a judgment in any court
of competent jurisdiction. It is expressly agreed that the arbitrators, as part
of their award, can award attorneys’ fees to the prevailing party.


Section 4.6.  Entire Agreement.  This Merger Agreement and the Plan of Merger
constitute the entire agreement between the parties and shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. The parties and their
respective affiliates make no representations or warranties to each other,
except as contained in the Plan of Merger, and any and all prior representations
and statements made by any party or its representatives, whether verbally or in
writing, are deemed to have been merged into this Merger Agreement and the Plan
of Merger, it being intended that no such representations or statements shall
survive the execution and delivery of this Merger Agreement and the Plan of
Merger.


Section 4.7.  Non-Waiver.  The failure in any one or more instances of a party
to insist upon performance of any of the terms, covenants or conditions of this
Merger Agreement, to exercise any right or privilege conferred in this Merger
Agreement, or the waiver by said party of any breach of any of the terms,
covenants or conditions of this Merger Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.


Section 4.8.  Counterparts. This Merger Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of


 
4

--------------------------------------------------------------------------------

 


which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.


Section 4.9.  Severability. The invalidity of any provision of this Merger
Agreement or portion of a provision shall not affect the validity of any other
provision of this Merger Agreement or the remaining portion of the applicable
provision.


Section 4.10.  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in such State.
 
Section 4.11.  Binding Effect; Benefit.  This Merger Agreement shall inure to
the benefit of and be binding upon the parties hereto and their successors and
permitted assigns. Nothing in this Merger Agreement, express or implied, is
intended to confer on any person other than the parties hereto and their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Merger Agreement, including, without
limitation, third party beneficiary rights.


Section 4.12.  Assignability. This Merger Agreement shall not be assignable by
either party or by operation of law, except with the express written consent of
each other party.


Section 4.13.  Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


IN WITNESS WHEREOF, Parent, Acquiror and Target have executed this Agreement of
Merger on the date first above written.
 
UBROADCAST, INC.
 
By: /s/ John L. Castiglinone
John L. Castiglione
President
SANTÉON, INC.
 
By: /s/ Ashraf M. Rofail
Ashraf M. Rofail
President
SI ACQUISITION CORP.
 
By: /s/ John L. Castiglione
John L. Castiglione
President

 
 
5